601 Congress Street Boston, Massachusetts 02210-2805 July 1, 2011 Securities and Exchange Commission Washington, DC 20549 RE: John Hancock Bank and Thrift Opportunity Fund (File No. 811-08568) John Hancock Bond Trust (File No. 811-03006) John Hancock California Tax-Free Income Fund (File No. 811-05979) John Hancock Capital Series (File No. 811-01677) John Hancock Current Interest (File No. 811-02485) John Hancock Funds II (File No. 811-21779) John Hancock Funds III (File No. 811-21777) John Hancock Hedged Equity & Income Fund (File No. 811-22441) John Hancock Income Securities Trust (File No. 811-04186) John Hancock Investment Trust (File No. 811-00560) John Hancock Investment Trust II (File No. 811-03999) John Hancock Investment Trust III (File No. 811-04630) John Hancock Investors Trust (File No. 811-04173) John Hancock Municipal Securities Trust (File No. 811-05968) John Hancock Preferred Income Fund (File No. 811-21131) John Hancock Preferred Income Fund II (File No. 811-21202) John Hancock Preferred Income Fund III (File No. 811-21287) John Hancock Premium Dividend Fund (File No. 811-05908) John Hancock Series Trust (File No. 811-03392) John Hancock Sovereign Bond Fund (File No. 811-02402) John Hancock Strategic Series (File No. 811-04651) John Hancock Tax-Advantaged Dividend Income Fund (File No. 811-21416) John Hancock Tax-Advantaged Global Shareholder Yield Fund (File No. 811-22056) John Hancock Tax-Exempt Series Fund (File No. 811-05079) John Hancock Variable Insurance Trust (File No. 811-04146) Dear Sir/Madam: On behalf of the Registrants, enclosed for filing, pursuant to Rule 17g-1 under the Investment Company Act of 1940, as amended (the “1940 Act”), are the following documents: A copy of endorsement 13 to the Registrants’ amended joint bond no. 81906724 issued by Chubb Group of Insurance Companies extending the bond period from July 15, 2010 to September 30, 2011. A copy of Rider No. 2 to the Registrants’ amended joint bond no. 87142110B extending the bond period from July 15, 2010 to September 30, 2011. A copy of the resolutions of the Board of Trustees approving the endorsements. A copy of the agreement among the investment companies entered into pursuant to paragraph (f) of Regulation 17g-1. A statement showing the single bond amount (if the investment company had not been named as an insured under this joint insured bond). A statement showing that premiums have been paid for the period July 15, 2010 to September 30, 2011. Sincerely, /s/ Betsy Anne Seel Betsy Anne Seel Assistant Secretary FEDERAL INSURANCE COMPANY Endorsement No.: 13 Bond Number: 81906724 NAME OF ASSURED: JOHN HANCOCK FUNDS EXTENDED BOND PERIOD ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 1. of the DECLARATIONS and substituting the following: ITEM 1. BOND PERIOD: from 12:01 a.m. on July 15, 2010 to 12:01 a.m. on September 30, 2011 This Endorsement applies to loss discovered after 12:01 a.m. on July 15, 2011. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: June 15, 2011 By /s/ Paul Morrisette Authorized Representative ICAP Bond Form 17-02-5032 (Ed. 11-02) ICI MUTUAL INSURANCE COMPANY INVESTMENT COMPANY BLANKET BOND (EXCESS BOND) RIDER NO. 2 INSURED BOND NUMBER John Hancock Funds 87142110B EFFECTIVE DATE POLICY PERIOD AUTHORIZED REPRESENTATIVE June 28, 2011 July 15, 2011 to September 30, 2011 /S/ Maggie Sullivan In consideration of the premium charged for this Bond, it is hereby understood and agreed that the expiration date of the Bond Period set forth in Item 2 of the Declarations is hereby amended to be 12:01 a.m. on September 30, 2011 standard time at the Principal Address as set forth in Item 1 of the Declarations. Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. John Hancock Funds John Hancock Funds III (the “Trusts”) Approval of Extension of Insurance Program Period RESOLVED, that the Board of Trustees, including the Independent Trustees, hereby authorizes, empowers and directs the officers of the Trusts, with the advice of counsel to the Trusts, to procure an extension through September 30, 2011 of the Trusts’ Fidelity Bond conforming with the requirements of Rule 17g-1 under the 1940 Act, designed to protect the Trusts against larceny and embezzlement; FURTHER RESOLVED, that the Board of Trustees, including the Independent Trustees, having given due consideration to all relevant factors, including, but not limited to: (i) the value of the aggregate assets of the Trusts to which any covered person may have access, (ii) the types and terms of the arrangements made for the custody and safekeeping of such assets, and (iii) the nature of the securities in the Trusts’ portfolios, hereby determines that an extension of the Fidelity Bond through September 30, 2011, is reasonable in form and amount and hereby approves such extension of the Fidelity Bond; FURTHER RESOLVED, that the Trustees, including the Independent Trustees, hereby determine that the amount of each premium payment allocated to each Trust and the method of allocation that was previously approved by the Trustees are fair and reasonable to each Fund; FURTHER RESOLVED, that the Board of Trustees, including the Independent Trustees, hereby approves the premium for the extension of the Fidelity Bond, and the payment of such premium by the Trusts; and FURTHER RESOLVED, that the Secretary of the Trusts or his delegate shall file an amendment to the Trusts’ Fidelity Bond with the SEC and give the notices required by paragraph (g) of Rule 17g-1 under the 1940 Act. Agreement Relating to Joint Insured Bond WHEREAS, each of the parties hereto is a named insured under a “joint insured bond,” as that term is defined in Rule 17g-1 under the Investment Company Act of 1940 (the “1940 Act”); and WHEREAS, Rule 17g-1(f) under the 1940 Act requires an agreement between all the named insureds under a joint insured bond; NOW, THEREFORE, the parties hereto hereby agree as follows: In the event recovery is received under the joint insured bond as a result of a loss sustained by any two or more of the named insureds, each insured shall receive an equitable and proportionate share of the recovery, but at least equal to the amount which it would have received had it provided and maintained a single insured bond with the minimum coverage required by paragraph (d)(1) of Rule 17g-1 under the 1940 Act. IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed on its behalf by the undersigned thereunto duly authorized on June 24, 2011. JOHN HANCOCK VARIABLE INSURANCE TRUST (formerly known as John Hancock Trust) on Behalf of each of its Series JOHN HANCOCK FUNDS II on Behalf of each of its Series John HANCOCK FUNDS III on Behalf of each of its Series JOHN HANCOCK BOND TRUST on behalf of each of its series JOHN HANCOCK CAPITAL SERIES on behalf of each of its series JOHN HANCOCK CALIFORNIA TAX-FREE INCOME on behalf of each of its series JOHN HANCOCK CURRENT INTEREST on behalf of each of its series JOHN HANCOCK INVESTMENT TRUST on behalf of each of its series JOHN HANCOCK INVESTMENT TRUST II on behalf of each of its series JOHN HANCOCK INVESTMENT TRUST III on behalf of each of its series JOHN HANCOCK MUNICIPAL SERIES TRUST on behalf of each of its series JOHN HANCOCK SERIES TRUST on behalf of each of its series JOHN HANCOCK SOVEREIGN BOND FUND on behalf of each of its series JOHN HANCOCK STRATEGIC SERIES on behalf of each of its series JOHN HANCOCK TAX-EXEMPT SERIES FUND on behalf of each of its series JOHN HANCOCK BANK AND THRIFT OPPORTUNITY FUND on behalf of each of its series JOHN HANCOCK HEDGED EQUITY & INCOME FUND on behalf of each of its series JOHN HANCOCK INCOME SECURITIES TRUST on behalf of each of its series JOHN HANCOCK INVESTORS TRUST on behalf of each of its series JOHN HANCOCK PREFERRED INCOME FUND on behalf of each of its series JOHN HANCOCK PREFERRED INCOME FUND II on behalf of each of its series JOHN HANCOCK PREFERRED INCOME FUND III on behalf of each of its series JOHN HANCOCK PREMIUM DIVIDEND FUND (formerly known as John Hancock Patriot Premium Dividend Fund II) on behalf of each of its series JOHN HANCOCK TAX-ADVANTAGED DIVIDEND INCOME FUND on behalf of each of its series JOHN HANCOCK TAX-ADVANTAGED GLOBAL SHAREHOLDER YIELD FUND on behalf of each of its series Executed on behalf of each Trust and its relevant Series referenced above: By: /s/ Betsy Anne Seel Name: Betsy Anne Seel Title: Assistant Secretary STATEMENT REGARDING SINGLE BOND AMOUNT If the investment companies shown below had not been named as an insured under this joint insured bond, they would have provided and maintained a single bond in the amount of at least: John Hancock Bank and Thrift Opportunity Fund$750,000 John Hancock Bond Trust $1,500,000 John Hancock California Tax-Free Income Fund $750,000 John Hancock Capital Series $1,900,000 John Hancock Current Interest $750,000 John Hancock Hedged Equity & Income Fund $750,000 John Hancock Funds II $2,500,000 John Hancock Funds III $2,100,000 John Hancock Income Securities Trust $750,000 John Hancock Investors Trust $600,000 John Hancock Investment Trust $2,500,000 John Hancock Investment Trust II$1,250,000 John Hancock Investment Trust III $525,000 John Hancock Municipal Securities Trust $1,000,000 John Hancock Preferred Income Fund $1,000,000 John Hancock Preferred Income Fund II $900,000 John Hancock Preferred Income Fund III $1,000,000 John Hancock Premium Dividend Fund $1,000,000 John Hancock Series Trust $300,000 John Hancock Sovereign Bond Fund $1,250,000 John Hancock Strategic Series $1,700,000 John Hancock Tax-Advantaged Dividend Income Fund $1,000,000 John Hancock Tax-Advantaged Global Shareholder Yield Fund $525,000 John Hancock Tax-Exempt Series Fund $600,000 John Hancock Variable Insurance Trust $2,500,000 PREMIUM PERIOD Premiums have been paid for the period July 15, 2010 to September 30, 2011.
